Citation Nr: 0314219	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  01-08 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post lumbar 
discectomy at L4-L5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 until 
March 1987.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2000 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO) that denied a rating in excess of 20 percent for 
status post lumbar discectomy for herniated nucleus pulposus 
at L4-L5.

The appellant was afforded a videoconference hearing at the 
RO in May 2002 before a Member of the Board sitting at 
Washington, DC; the transcript of which is of record.  


REMAND

The veteran asserts that his service-connected low back 
disorder has increased in severity and warrants a higher 
disability evaluation.  He contends that he has constant 
pain, has been prescribed multiple medications for the 
disorder, has had to take a great deal of time off from work, 
and is severely restricted in his everyday activities on 
account of low back symptomatology.

The record reflects that the veteran most recently underwent 
VA examination of the lumbar spine at the VA in December 
2001.  In the examination report, the examiner noted that the 
veteran was currently being followed at the Butler and 
Oakland University Park, Pennsylvania VA medical facilities 
for his back.  Upon personal hearing on appeal in May 2002, 
the veteran's representative noted that when the appellant 
was examined by the VA, recent X-ray reports and other 
clinical data were not of record.  The Board observes that no 
VA outpatient clinic notes since early September 1999 are of 
record.  Therefore, VA clinical records dating from September 
1999 should be requested and associated with the claims 
folder.  

Additionally, the veteran's representative noted at the 
personal hearing that it did not appear that the claims 
folder was available for review when the veteran was examined 
by the VA, and that the examiner was not a medical doctor.  
It was requested that the veteran be afforded another VA 
examination by a specialist who had access to his claims 
folder.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination, 
including evaluation by a specialist when warranted, and 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in April 2001, the Board informed the veteran 
of his rights under the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002).  However, during the course of 
the appeal, the Court of Appeals for Veterans Claims 
invalidated the regulation authorizing the Board to 
adjudicate claims where new evidence had been obtained if the 
appellant had not waived initial consideration of the 
additional evidence by first-tier adjudicators in the 
Veterans Benefits Administration (VBA).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  New 
evidence has been received in the instant case consisting of 
VA outpatient records submitted by the veteran and received 
in April 2003.  In view of such, and to avoid any prejudice 
to the veteran (see Bernard v. Brown, 4 Vet. App. 384 
(1995)), the issue of entitlement to an increased rating for 
the service-connected low back disorder must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the case was 
received at the Board.  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted 
and asked to identify all non-VA health 
care providers who have treated him for 
his back disability from February 1999 
to the present.  Complete clinical 
records should be obtained from each 
health care provider the appellant 
identifies.

2.  The veteran's outpatient records 
dating from September 1999 to the 
present should be requested from the 
Butler and University Park VA medical 
facilities and associated with the 
claims folder. 

3.  After all the above-requested 
medical records are associated with the 
claims file or responses have been 
received therefrom, the veteran should 
be scheduled for a VA examination of 
the lumbar spine.  The entire claims 
file and a copy of this remand must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in 
degrees, with normal ranges provided 
for comparison purposes) should be 
conducted, and any consultations deemed 
necessary should be accomplished.  All 
clinical findings should be reported, 
to include the number of all 
incapacitating episodes of back pain 
the veteran had during the past year, 
if any.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of the service-connected low back 
disorder.  The examiner should also 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back attributable to service-connected 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limitation of motion.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusions reached, in a printed 
typewritten report.

All examination findings should be set 
forth in a printed (typewritten) 
report. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

5.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of entitlement to 
an increased rating for the service-
connected low back disorder.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

